DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract should avoid using phrases which can be implied, such as, “the present disclosure provide” in line 1.  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites detecting, based on feature representation of an image, one or more text regions in the image, a first text region of the one or more text regions being represented by a polygon and covering a text in the image, a region occupied by the text being of a certain shape; determining, based on a feature block of the first text region, text geometry information associated with the text, the text geometry information comprising at least a text centerline of the text and distance information of the centerline from the upper and lower borders of the text; and adjusting, based on the text geometry information associated with the text, the first text region to a second text region, the second text region also covering the text and being smaller than the first text region. 
The limitation of detecting, based on feature representation of an image, one or more text regions in the image, a first text region of the one or more text regions being represented by a polygon and covering a text in the image, a region occupied by the covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “detecting one or more text regions in the image” in the context of this claim encompasses the user manually detecting text regions in the image. Similarly, the limitations of “determining, based on a feature block of the first text region, text geometry information associated with the text, the text geometry information comprising at least a text centerline of the text and distance information of the centerline from the upper and lower borders of the text; and adjusting, based on the text geometry information associated with the text, the first text region to a second text region, the second text region also covering the text and being smaller than the first text region, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “determining text geometry information associated with the text” and “adjusting the first text region to a second text region, the second text region also covering the text and being smaller than the first text region” in the context of this claim encompasses the user thinking that smaller region or compact region is preferred over bigger or larger region, thus, smaller region is preferred in order to cover the text over bigger or larger region. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites detecting, determining, based on a feature block of the first text region, text geometry information associated with the text, the text geometry information comprising at least a text centerline of the text and distance information of the centerline from the upper and lower borders of the text; and adjusting, based on the text geometry information associated with the text, the first text region to a second text region, the second text region also covering the text and being smaller than the first text region. 
The limitation of detecting, based on feature representation of an image, one or more text regions in the image, a first text region of the one or more text regions being represented by a polygon and covering a text in the image, a region occupied by the text being of a certain shape, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one processor” and “a memory”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor” and “a memory” language, “detecting one or more text regions in the image” in the context of this claim encompasses the user manually detecting text regions in the image. Similarly, the limitations of “determining, based on a feature block of the first text region, text geometry information associated with the text, the text geometry information comprising at least a text centerline of the text and distance information of the centerline from the upper and lower borders of the text; and adjusting, based on the text geometry the first text region to a second text region, the second text region also covering the text and being smaller than the first text region, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. For example, but for the “at least one processor” and “a memory” language, “determining text geometry information associated with the text” and “adjusting the first text region to a second text region, the second text region also covering the text and being smaller than the first text region” in the context of this claim encompasses the user thinking that smaller region or compact region is preferred over bigger or larger region, thus, smaller region is preferred in order to cover the text over bigger or larger region. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – using at least one processor and a memory to perform the operations of detecting, determining and adjusting. The processor and the memory in the apparatus are recited at a high-level of generality (i.e., as a generic processor and a generic memory performing a generic computer function(s) of detecting, determining and adjusting the region covering text and being smaller than first region) such that it amounts no more than mere instructions to apply the exception using a generic computer component(s). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites detecting, based on feature representation of an image, one or more text regions in the image, a first text region of the one or more text regions being represented by a polygon and covering a text in the image, a region occupied by the text being of a certain shape; determining, based on a feature block of the first text region, text geometry information associated with the text, the text geometry information comprising at least a text centerline of the text and distance information of the centerline from the upper and lower borders of the text; and adjusting, based on the text geometry information associated with the text, the first text region to a second text region, the second text region also covering the text and being smaller than the first text region. 
The limitation of detecting, based on feature representation of an image, one or more text regions in the image, a first text region of the one or more text regions being represented by a polygon and covering a text in the image, a region occupied by the text being of a certain shape, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the storage medium”, and “a processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” and the “storage medium” language, “detecting one or more text regions in the image” in the context of this claim encompasses the user manually detecting text regions in the image. Similarly, the limitations of “determining, based on a feature block of the first text region, text geometry information associated with the text, the text geometry information comprising at least a text centerline of the text and distance information of the centerline from the upper and lower borders of the text; and adjusting, based on the text geometry information associated with the text, the first text region to a second text region, the second text region also covering the text and being smaller than the first text region, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. For example, but for the “processor” and “storage medium” language, “determining text geometry information associated with the text” and “adjusting the first text region to a second text region, the second text region also covering the text and being smaller than the first text region” in the context of this claim encompasses the user thinking that smaller region or compact region is preferred over bigger or larger region, thus, smaller region is preferred in order to cover the text over bigger or larger region. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
i.e., as a generic processor and a generic storage medium performing a generic computer function(s) of detecting, determining and adjusting the region covering text and being smaller than first region) such that it amounts no more than mere instructions to apply the exception using a generic computer component(s). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and storage medium to perform detecting, determining and adjusting operations amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  universal text detecting module, arbitrary shape text detecting module and text region detecting module, in claim 8; and the text region detecting module and the geometry information determining module, in claim 16.

In the specification, in paragraph 0032, “the arbitrary shape text detecting module 140 described with reference to FIG. 1 can adjust the initial text box 136 to a complete text box 156 based on the text geometry information.”, and see pars 23, 28, 30, 32, 33, 34, 44, 54 and 55 (in the USPGPUB version), and/or, in figure 1 (arbitrary shape text detecting module 140), is interpreted to read on: arbitrary shape text detecting module, in claim 8.

In pars 0047, 54 and 55 (in USPGPUB version) and par 56 (figure 8), and/or, in figure 7 (text region detecting module 710) and fig. 8, device 800 is used to implement apparatus 700, is interpreted to read on: text region detecting module, in claim 8; and the text region detecting module in claim 16. 

In pars 47 (in USPGPUB) and 56, and/or, in figs 7 and 8, i.e., device 800 is used to implement apparatus 700, the geometry information determining module (720), is interpreted to read on: the geometry information determining module, in claim 16.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 8 recites “a universal text detecting module” accordingly 35 U.S.C. 112(f) is invoked. The specification in paragraph 0028 describes “It should be understood that the universal text detecting module 120 may be any universal text detecting module known or developed in the future”.  The claimed “universal text detecting module” is just an empty box/block, there is no hardware or no software, or no algorithm, has been described in the specification to explain or describe the “universal text detecting module” claimed. It fails to comply with the written description requirement. The specification just mentions that any universal text detecting module known or developed in the future” maybe used, but there is no algorithm, nor hardware/software described as to how to build or make or design the claimed “universal text detecting module”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
   Claim 8 recites “a universal text detecting module” accordingly 35 U.S.C. 112(f) is invoked. The specification in paragraph 0028 describes “It should be understood that the universal text detecting module 120 may be any universal text detecting module known or developed in the future”.  The claimed “universal text detecting module” is just an empty box/block, there is no hardware or no software, or no algorithm, has been described in the specification to explain or describe the “universal text detecting module” claimed. It fails to comply with the enablement requirement. The specification just mentions that any universal text detecting module known or developed in the future” maybe used, but there is no algorithm, nor hardware/software described as to how to build or make or design the claimed “universal text detecting module”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 8 recites “a universal text detecting module”, in line 2, accordingly 35 U.S.C. 112(f) is invoked. The specification in paragraph 0028 describes “It should be understood that the universal text detecting module 120 may be any universal text detecting module known or developed in the future”.  The claimed “universal text detecting module” is just an empty box/block. There is no hardware or no software, or there is no algorithm, described in the specification to explain or describe the “universal text detecting module” claimed. Therefore, the limitation of “a universal text detecting module”, in line 2 is unclear, vague and indefinite. The specification just mentions that any universal text detecting module known or developed in the future” maybe used, but there is no algorithm, nor hardware/software described as to how to build or make or design the claimed “universal text detecting module”?

Claim 8 recites the limitation "the text region detecting module" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the geometry information determining module" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the text region detecting module" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

16 recites the limitation "the geometry information determining module" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-20 are allowed over prior art, but Claims 1, 9 and 17 are rejected under 35 U.S.C. 101 (see above), Claim 8 is rejected under 35 U.S.C. 112(a), and Claim 8 and 16 are rejected under 35 U.S.C. 112(b) (see above). 

Claims 2-3, 4-7, 10-11, 12-15, 18-19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 1, applicant admitted prior art disclosed in paragraph 0021 “conventional text detection method” discloses a method for detecting a text region in an image (see par 21, text detection can detect an input image one or more text regions in the image), comprising: detecting, based on feature representation of an image, one or more text regions in the image (see par 21), a first text region of the one or more text regions being represented by a polygon (i.e., quadrilateral is a type of polygon, see par 21, quadrilateral text box) and covering a text in the image (i.e., see par 21 “cover rectangular texts”), a region occupied by the text being of a certain shape.
0021, does not disclose, teach or suggest, determining, based on a feature block of the first text region, text geometry information associated with the text, the text geometry information comprising at least a text centerline of the text and distance information of the centerline from the upper and lower borders of the text; and adjusting, based on the text geometry information associated with the text, the first text region to a second text region, the second text region also covering the text and being smaller than the first text region, as recited in independent claim 1. 
Claims 2-8 would be allowable over the closest prior art of record because they are dependent on claim 1 above. 
Independent claims 9 and 17 contain the same or similar claim limitations or features as recited in claim 1 above, therefore claims 9 and 17 would be allowable over the closest prior art of record discussed in claim 1 above for the same or similar reasons as discussed in claim 1 above. 
Claims 10-16 and 18-20 would be allowable over the closest prior art of record because they are dependent on claims 9 and 17 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huttenlocher et al. (US 5,321,770) teaches determining the boundaries of a symbol or word string within an image (see the abstract).

Zhang et al. (US 2012/0134588 A1) teaches processing regions of an image containing text (see par 0010). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOV POPOVICI/Primary Examiner, Art Unit 2677